Title: John Quincy Adams to Charles Adams, 30 December 1795
From: Adams, John Quincy
To: Adams, Charles


          
            My Dear Brother
            London December 30th 1795.
          
          Your favour of 19th: September was transmitted to me by our brother from the Hague about a fortnight since; I have answered already that of Septr: 27. which I received on my first arrival here.
          You will find from one of my former Letters, that with a little balance of yours still to be accounted for by me, and with another little Commission which I have troubled you with your demand on me will exceed 300 dollars in the whole; and I have left it at your option to pay yourself from the interests that you shall receive for me, or to draw on me as shall be most agreeable and convenient to yourself. I am very well satisfied with the employment which you made, of the sum which you have already drawn, and have given you my ideas upon the subject in a former letter. I have requested you to wait for a favorable state of exchange, to draw according to my last authority; but I did not mean to lay you under any particular restraint. I leave all these circumstances to your own discretion, trusting that you will take no step without due reflection; with the particular consideration, that I wish to have the money as much as possible at command, in case my own situation and circumstances should erelong require it.
          
          With respect to the state of public affairs in America, we are at present in a suspense, which is unpleasant enough. Much will depend upon the proceedings of Congress at this time, and I confess the Western political sky looks rather more lowering than I could wish.
          There is nothing very remarkable in the present situation of European politics. There have been recently some symptoms of an approximation towards a peace; but little dependence is to be placed upon them. Before the close of the Season, all the parties at War, will be in great want of bread, and I do not know but they will drain it off from America, even beyond what we could wish. But in a national point of view the advantages of neutrality, are increasing in Geometrical proportion to the United States. In the course of the year now expiring it has given us Peace with the Indians, Peace with Algiers, and a Treaty with Spain. Let the Mediterranean, be fairly opened to our Commerce, and the consequences will soon be felt in respect to other branches of trade. In this Country the restrictive system is already gasping, and will be forced to yield, for a time at least to necessity. But there seem to be people in America, who are not enough aware of all these things, or who think like Mandeville that national happiness and virtue are inseparably connected with national weakness and poverty
          The neutrality of the present time has not only produced an unexampled course of prosperity during the period itself, but has laid the foundation for a series of advantages which, I cannot imagine, that madness itself would throw away. Our political dependence upon France, and our commercial dependence upon Britain, have both been great and heavy clogs upon us from the time of the Peace to this day. Every hour of neutrality now has a tendency to extricate us from both these shameful dependencies, and to make us a really & completely independent People. The demands upon the Articles of our produce will undoubtedly continue very great for several ensuing years. The inevitable course of Events will make us carriers for France, Holland, and even for Great Britain. As to the last, the benefit will be possessed only while she is at War and we at Peace, for you may be assured she now sees herself with extreme reluctance, compelled to resign it into our hands. Her own navigation is not adequate to her own supply, and the longer her War continues, the greater her deficiency will be. Holland which has heretofore been her competitor and rival as a carrier is in greater need even than she. Holland has scarce any active Navigation left. She cannot

protect her own Commerce, and we must therefore be her carriers too. As to France the thing speaks of itself.— There is indeed no doubt but a general Peace will produce great changes, and the usual system of selfishness and exclusion will be as far as possible resumed by all these Nations. But there are many reasons which lead to a belief that France will for many years have no temptation to resume it, and perhaps not the ability. The Commerce of Holland has suffered so severely by the present War, that they will not easily find themselves able again to carry on the trade of others. But if she should, it will but partially interfere with us. Let there only be a competition, and our point is gained; for the simple reason that we can carry quicker and cheaper, than either the Dutch or the English.
          There is another circumstance, which will enhance the value of American neutrality in the opinion of every man, who can look deeper than the surface. It is the probability that a general Peace, will if it takes place be but of short duration, and that the seeds of future European Wars and tumults are thickly sown. The hearts of the human race were never less pacific than they are at this time. The political question upon which all Europe has been deluged with blood for the last four years, is so far from being decided, that it has become a more extensive source of discord than ever. The political question will perhaps be decided by Arms in every part of Europe, and it is every where a civil as well as a foreign War. It will undoubtedly give to all the standing Governments so much employment, that their commercial pursuits will necessarily and inevitably suffer from it. This is our strongest security against the Gigantic projects of the british Government, for so long as they shall be engaged in the grapple of democracy and feudality their purposes of commercial extension must be often sacrificed to the necessities of their struggle.— And I have no doubt but at the period when they shall be disembarassed of the doctrine, the United States will have strength to resent and defeat any attempt to encroach upon their Commerce.
          I hope therefore that at all Events our neutrality will be preserved, as I am persuaded that the Prosperity of our Country depends upon that circumstance alone; and in that hope I conclude with the assurance of the invariable good wishes and affection of your brother
        